Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 01/22/2020. 
Claims 1-16 have been cancelled, and claims 17-34 have been added per preliminary amendments filed 03/06/2020.
Claims 17-34 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 17-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAAMI, et al (US 2019/0014509 A1), hereinafter (“Nakarmi”).


Claim 17
Nakarmi discloses a method comprising:
obtaining, by a source cell, a key retention policy of a terminal device, wherein the source cell and the terminal device use a first key to communicate with each other (par. 0026, there is provided a method of operating a network node in a communication network, the method comprising receiving an indication regarding a communication device, the indication indicating whether a first key that is used for encrypting communications for the communication device on a first radio link can be reused for encrypting communications for the communication device on a second radio link, etc.; par. 0093, the first key is the K.sub.eNB that is used to encrypt communications on the radio link between a UE 42 and the source cell 40-s; par. 0098, The policy or configuration may specify one or more conditions that set out when it is acceptable or not to reuse/retain a key for another radio link, etc.;  fig.2 and par. 0133, . . . the UE 42 signaling or communicating a key reuse policy or configuration to the RAN node 40; fig.2 and par. 0135,  a core network (CN)  node in the home network of the UE 42 could inform a serving/visited CN node about the preference, policy or configuration of the UE 42, etc. the core network node (e.g. MME/AMF) could provide the policy or configuration to the relevant RAN node 40, for example in the Initial Context Setup Request message from the MME/AMF to the RAN node 40. The RAN node 40 could then use the policy to 
the key retention policy of the terminal device indicates a condition for the terminal device to determine to retain the first key (par. 0098, The policy or configuration may specify one or more conditions that set out when it is acceptable or not to reuse/retain a key for another radio link) and; 
determining, by the source cell according to the key retention policy of the terminal device and a key retention policy of the source cell, whether the terminal device and a target cell use the first key to communicate with each other, wherein the key retention policy of the source cell indicates a condition for the source cell to determine to retain the first key (fig.6 and par. 0067, In the Handover Preparation stage 80, the source cell 40-s decides to perform a handover (block 91). The source cell 40-s decides whether to retain the key or not (denoted this decision is denoted ` retain-key-cell` and has a ` retain-key-cell value`) at block 92, etc.); and 
sending, by the source cell, a handover request message to the target cell, wherein the handover request message requests to hand over the terminal device from the source cell to the target cell, the handover request message comprises first indication information, and the first indication information indicates whether the terminal device and the target cell use the first key to communicate with each other (fig.6 and par. 0067, . . . The source cell 40-s then sends Handover Request 94, containing the retain-key-cell value, to the target cell 40-t along with the K.sub.eNB* and the Next Hop Chaining Count (NCC) values.).


Nakarmi further discloses [T]he method according to claim 17, wherein the source cell determines that the terminal device and the target cell use the first key to communicate with each other, the handover request message further comprises the first key, a second key, and a next hop chaining counter (NCC) of the second key, and the second key is a backup key used for communication between the terminal device and the target cell. (fig.6 and par. 0067, if the retain-key-cell value is true, the source cell 40-s reuses the old key, i.e., K.sub.eNB*=K.sub.eNB (step 93.1), and if the retain-key-cell value is false (i.e. the key is not to be retained), the source cell 40-s derives a K.sub.eNB* as normal (i.e. through horizontal or vertical derivation using K.sub.eNB) in step 93.2. The source cell 40-s then sends Handover Request 94, containing the retain-key-cell value, to the target cell 40-t along with the K.sub.eNB* and the Next Hop Chaining Count (NCC) values).

Claim 19
Nakarmi further discloses [T]he method according to claim 18, wherein the handover request message further comprises use duration information of the first key. (fig.6 and par. 0067, . . . The source cell 40-s then sends Handover Request 94, containing the retain-key-cell value, to the target cell 40-t along with the K.sub.eNB* and the Next Hop Chaining Count (NCC) values, etc.; par. 0106, evaluating a counter value. The value of the counter can correspond to the number of times that the first key has been reused. That is, the counter value can relate to the number of different radio links the first key has been used for. In some embodiments, step 123 can comprise determining 

Claim 20
Nakarmi further discloses [T]he method according to claim 17, wherein the source cell determines that the terminal device and the target cell do not use the first key to communicate with each other, the handover request message further comprises a second key and a next hop chaining counter (NCC) of the second key, and the second key is a backup key used for communication between the terminal device and the target cell. (fig.7 and par. 0067, if the retain-key-cell value is false (i.e. the key is not to be retained), the source cell 40-s derives a K.sub.eNB* as normal (i.e. through horizontal or vertical derivation using K.sub.eNB) in step 93.2. The source cell 40-s then sends Handover Request 94, containing the retain-key-cell value, to the target cell 40-t along with the K.sub.eNB* and the Next Hop Chaining Count (NCC) values).

Claim 21
Nakarmi further discloses [T]he method according to claim 17, wherein obtaining, by the source cell, the key retention policy of the terminal device comprises: receiving, by the source cell, the key retention policy of the terminal device sent by a core network device. (fig.2 and par. 0135, a core network (CN) node in the home network of the UE 42 could inform a serving/visited CN node about the preference, policy or configuration of the UE 42, etc. the core network node (e.g. MME/AMF) could provide the policy or 

Claim 22
Ericsson_S3-170957 further discloses [T]he method according to claim 17, wherein obtaining, by the source cell, the key retention policy of the terminal device comprises: receiving, by the source cell, the key retention policy of the terminal device sent by the terminal device. (fig.2 and par. 0133, . . . the UE 42 signaling or communicating a key reuse policy or configuration to the RAN node 40).

Claim 23
Nakarmi further discloses [T]he method according to claim 17, further comprising: receiving, by the source cell, a handover response message sent by the target cell, wherein the handover response message comprises second indication information, and the second indication information indicates whether the terminal device and the target cell use the first key to communicate with each other (fig.6 and par. 0067, The target cell 40-t sends Handover Request Ack 95, containing the retain-key-cell value in a transparent container to the source cell 40-s).and 
sending, by the source cell, a radio resource control (RRC) connection reconfiguration message to the terminal device, wherein the RRC connection reconfiguration message comprises the second indication information (fig.6 and par. 
wherein when the second indication information indicates that the terminal device and the target cell use a second key to communicate with each other, the RRC connection reconfiguration message further comprises a next hop chaining counter (NCC) of the second key, and the second key is a backup key used for communication between the terminal device and the target cell. (fig.6 and par. 0068, The UE 42 prepares the K.sub.eNB* taking the retain-key-cell value received in message 96 into account (block 97). Block 97 is similar to block 93 above. Thus, if the retain-key-cell value is true, the UE 42 reuses the old key, i.e., K.sub.eNB*=K.sub.eNB (step 97.1), and if the retain-key-cell value is false (i.e. the key is not to be retained), the UE 42 derives a K.sub.eNB* as normal (i.e. through horizontal or vertical derivation using K.sub.eNB) in step 97.2).

Claim 24
The claim represent an apparatus, e.g. source cell, recited in and performing the method of claim 17. The claim is therefore rejected using the same grounds used for rejecting claim 17 above. Nakarmi further discloses a source cell comprising a processor unit 60 and associated memory unit 66 (see fig.4 and associated text in par. 0059)

Claim 25
The claim is rejected using the same grounds used for rejecting claim 18 above.



The claim is rejected using the same grounds used for rejecting claim 19 above.

Claim 27
The claim is rejected using the same grounds used for rejecting claim 20 above.

Claim 28
The claim is rejected using the same grounds used for rejecting claim 21 above.

Claim 29
The claim is rejected using the same grounds used for rejecting claim 22 above.

Claim 31
Nakarmi discloses an apparatus, comprising:
a receiver (fig.3, transceiver 52 of the shown communication device) , configured to receive a radio resource control (RRC) connection reconfiguration message sent by a source cell, wherein the RRC connection reconfiguration message comprises second indication information, the second indication information indicates whether the apparatus and a target cell use a first key to communicate with each other, and the first key is a key used for communication between the source cell and the apparatus (fig.6 and par. 0068, the source cell 40-s sends a RRC Connection Reconfiguration message 96 containing the retain-key-cell value to the UE 42. The UE 42 prepares the K.sub.eNB* taking the retain-key-cell value received in message 96 into account (block 97). Block 97 is similar 
a non-transitory computer-readable storage medium storing a program to be executed by the processor (fig. 3 showing processing unit 60 and associated memory 66), the program including instructions for: 
in response to the second indication information indicating that the apparatus and the target cell do not use the first key to communicate with each other, determine to use a second key to communicate with the target cell, wherein the second key is a backup key used for communication between the apparatus and the target cell (fig.6 and par. 0068, The UE 42 prepares the K.sub.eNB* taking the retain-key-cell value received in message 96 into account (block 97). Block 97 is similar to block 93 above. Thus, if the retain-key-cell value is true, the UE 42 reuses the old key, i.e., K.sub.eNB*=K.sub.eNB (step 97.1), and if the retain-key-cell value is false (i.e. the key is not to be retained), the UE 42 derives a K.sub.eNB* as normal (i.e. through horizontal or vertical derivation using K.sub.eNB) in step 97.2).

Claim 32
Nakarmi further discloses [T]he apparatus according to claim 31, wherein the program further includes instructions for: in response to the second indication information indicating that the apparatus and the target cell use the first key to communicate with each other, determine, for the apparatus, to use the first key to communicate with the 

Claim 33
	Nakarmi further discloses [T]he apparatus according to claim 32, wherein the second indication information indicates that the apparatus and the target cell use the second key to communicate with each other, the RRC connection reconfiguration message further comprises a next hop chaining counter (NCC) of the second key; and the program further includes instructions for: generating the second key based on the NCC of the second key (fig.6 and par. 0067, The source cell 40-s then sends Handover Request 94, containing the retain-key-cell value, to the target cell 40-t along with the K.sub.eNB* and the Next Hop Chaining Count (NCC) values. The target cell 40-t sends Handover Request Ack 95, containing the retain-key-cell value in a transparent container to the source cell 40-s; par. 0068, the source cell 40-s sends a RRC Connection Reconfiguration message 96 containing the retain-key-cell value to the UE 42. The UE 42 prepares the K.sub.eNB* taking the retain-key-cell value received in message 96 into account (block 97). Block 97 is similar to block 93 above. Thus, if the retain-key-cell value 

	Claim 34
 	Nakarmi further teaches [T]he apparatus according to claim 31, further comprising: a transmitter, configured to: before the radio resource control (RRC) connection configuration message sent by the source cell is received, send a key retention policy of the apparatus to the source cell, wherein the key retention policy of the apparatus indicates a condition for the apparatus to determine to retain the first key. (fig.2 and par. 0133, . . . the UE 42 signaling or communicating a key reuse policy or configuration to the RAN node 40).

Prior Art of the Record:
ERICSSON, ("New solution - Flexible mechanism for AS key-change”, 3GPP TSG SA WG3 (Security Meeting) #86-bis,83-170957, revision on of S3-170728, March 27-31, 2017, Busan (South Korea)), hereinafter (“Ericsson_S3-170957”). See pgs.2-3, which reads at least on all independent claims;
YOO, et al. (US 2019/0253942 A1), see abstract and claim 8, target cell configured to receive a handover message including a new terminal identifier from a terminal in case that a fast handover is completed and reuse a security key corresponding to the source cell and radio bearers of service data adaptation protocol , etc.; 

Kim, et al. (US 2014/0334371 A1), see par. 0143: The normal RRC connection reestablishment message includes SRB 1 configuration information and nextHopChainingCount. SRB 1 denotes the radio bearer transmitting /receiving predetermined RRC control messages. nextHopChainingCount is a parameter for generating a security key in next handover and transmitted from the source eNB to the target eNB through the handover preparation procedure. The UE retains the nextHopChainingCount included in the RRC connection reestablishment message and generates a new security key by applying the parameter in the next handover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641